persuaded that petitioners have met their burden to demonstrate that our
                extraordinary discretionary intervention is warranted. NRS 34.160; NRS
                34.320; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                844 (2004); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                818 P.2d 849, 851, 853 (1991); see also Smith v. Eighth Judicial Dist.
                Court, 113 Nev. 1343, 1344, 950 P.2d 280, 281 (1997) (noting that this
                court generally will not consider writ petitions challenging orders denying
                motions to dismiss). Accordingly, we
                            ORDER the petition DENIED.



                                                               ,C.J.
                                        Hardesty


                                           J.
                Douglas



                cc:   Hon. Joanna Kishner, District Judge
                      Bremer Whyte Brown & O'Meara, LLP
                      Clark County District Attorney/Civil Division
                      Mainor Wirth
                      G. Dallas Horton & Associates
                      Henness & Haight
                      Edward M. Bernstein & Associates/Las Vegas
                      Callister & Associates
                      Golightly & Vannah, PLLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A